Citation Nr: 1231592	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO. 06-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial compensable evaluation for lower jaw disability. 

2. Entitlement to an initial evaluation above 10 percent for loss of sense of taste. 

3. Entitlement to an initial compensable evaluation for loss of sense of smell. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from October 1984 to October 2004. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board herein expands the listed claim to include loss of sense of taste and loss of sense of smell as included in the neuralgia associated with the lower jaw disability which was the subject of appeal, including based on findings upon VA examinations. The Board herein expands the initial rating claim for these disabilities as originating with the RO's grant of service connection for lower jaw disability effective November 1, 2004. The Board accordingly directs the RO to correct the Appeals Management Center (AMC) rating action of July 2012 to reflect a date of service connection of November 1, 2004, for service connection for seventh cranial nerve neuralgia, ninth cranial nerve neuralgia, loss of sense of taste, and loss of sense of smell, consistent with the November 1, 2004, date of service connection for the Veteran's claimed lower jaw disability the subject of the present appeal. 

The Board also directs the RO's attention to the August 11, 2004, date of receipt of claim for service connection, with no apparent document or submission in the record appearing to correspond to the assigned November 1, 2004 date of service connection for lower jaw disability. 

The Board also refers to the RO's attention the Veteran's authorized representative's submission of July 2012, appearing to raise an informal claim for service connection for a speech disorder.

The Veteran had requested a videoconference hearing, and one was scheduled in March 2010. Although he was notified of the date, time, and location of the hearing, he failed to appear. Hence, the Board deems the request for a hearing to have been withdrawn. 38 C.F.R. § 20.702(d) (2011).

The Veteran changed his place of residence over the course of appeal, and thus the RO in Boise, Idaho, is presently of jurisdiction in this case. 

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record. In this case, the Veteran has not asserted that he is unemployable due solely to his service-connected disabilities, but rather is unemployed because he was laid off due to a decrease in sales at the department store where he worked.  See a June 2012 VA examination report.  As such, a Rice-type TDIU claim has not been raised by the record and is not properly under the Board's jurisdiction. See Rice, supra. 

The Board in June 2010 remanded the claim via the Appeals Management Center (AMC) in Washington, DC. The claim now returns to the Board for further review. 


FINDINGS OF FACT

1. For the entire initial disability rating period beginning from the November 1, 2004, date of service connection for lower jaw disability, this disability was manifested by no more than mild impairment associated with the seventh cranial nerve and the ninth cranial nerve for each side. There were no lesser intervals of greater disability associated with the seventh cranial nerve and ninth cranial nerve during this period.

2. By the preponderance of the evidence, for the entire initial disability rating period beginning from the November 1, 2004, date of service connection for lower jaw disability, this disability was additionally manifested by complete loss of sense of taste, though without additional disability associated with this loss of sense of taste. There were no lesser intervals of greater disability associated with loss of sense of taste during this period.

3. By the preponderance of the evidence, for the entire initial disability rating period beginning from the November 1, 2004, date of service connection for lower jaw disability, this disability was additionally manifested by incomplete loss of sense of smell, though without additional disability associated with this loss of sense of smell. There were no lesser intervals of greater disability associated with loss of sense of smell during this period.


CONCLUSIONS OF LAW

1. For the entire initial rating period beginning from November 1, 2004, a higher disability rating than the zero percent assigned for lower jaw disability including impairment of the seventh cranial and impairment of the ninth cranial nerve, is denied. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.124a, Diagnostic Codes 8207, 8209 (2011).

2. For the entire initial rating period beginning from November 1, 2004, the Veteran's loss of sense of taste has met the criteria for a 10 percent evaluation, but no more. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.87a, Diagnostic Code 6276 (2011).

3. For the entire initial rating period beginning from November 1, 2004, a higher disability rating than the zero percent assigned for the Veteran's loss of sense of smell is denied. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.87a, Diagnostic Code 6275 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice. 

The RO provided VCAA notice in August 2004, prior to initial adjudication by the RO in March 2005 of the claim for service connection for lower jaw disability, which it granted. The Board here finds that VCAA notice to be legally adequate. Mayfield; Prickett. 

The Veteran's claim for a higher initial rating for lower jaw disability inclusive of impairment of the seventh and ninth cranial nerves and loss of sense of taste and smell, arises from his disagreement with the initial evaluation following the grant of service connection for lower jaw disability effective from November 1, 2004. Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA. 

VA has fulfilled the above requirements in this case for the claim for service connection for lower jaw disability, by the above-noted August 2004 VCAA letter. The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim for service connection. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. Such additional Dingess-type notice was adequately afforded the Veteran by a June 2010 VCAA letter addressing the appealed higher initial rating claims. 

The August 2004 and June 2010 VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims. The Veteran did not inform of private records for purposes of obtaining them, and did not provide authorization to obtain private treatment records. The Board notes in this regard that "[T]he duty to assist is not always a one-way street. If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483(1992). Indicated records, including particularly service records and VA examination records, were obtained and associated with the claims file.

The Veteran was appropriately informed, including by the appealed rating decision and an SOC and SSOCs, of records obtained, and, by implication, of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. 

The Veteran was afforded VA examinations including in September 2004, May 2012, and June 2012, as well as an independent medical opinion obtained in June 2012, all addressing the claimed lower jaw disability, as well as associated neuropathy. The Board finds that these examinations, taken together with the balance of the evidence of record, adequately addressed the nature of that disability to allow for the Board's adjudication of the claim for higher initial rating for lower jaw disability. Barr v. Nicholson, 21 Vet. App. 303, 311(2007). The examinations provided sufficient detail, and supported their conclusion with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for a higher initial rating for lower jaw disability, to include impairments to the seventh and ninth cranial nerves and loss of sense of taste and smell.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the appealed claims which the RO has not pursued by query. Where, as here, the Board finds that the examinations, to the extent required and afforded the Veteran, were proper in their consideration of the evidence presented and evaluation of that evidence and in their support of their conclusions by adequate evaluation and evidence, and where, as here, the examinations are adequate for purposes of the instant adjudication, there is no basis for requiring a further examination. Barr; Stefl; See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist a claimant is not a license for a "fishing expedition"). 

The Veteran addressed his claims by submitted statements and by statements at VA examinations. There has been no expressed indication that he desires a further opportunity to address his claim adjudicated herein. 

Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

In summary, in this case, with regard to the claim adjudicated herein, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the higher initial rating claim at issue on appeal. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Board also finds that the development required by the Board's June 2010 remand has been substantially fulfilled. This consisted of affording additional VCAA notice and/or development assistance, requesting the Veteran's assistance in and seeking to obtain additional treatment records, and obtaining further VA examination addressing the claimed lower jaw disability and associated neuropathy. All the remand development required by this remand was substantially accomplished, including review/readjudication by an SSOC in July 2012 prior to return of the case to the Board. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims adjudicated herein have been accomplished. 

II. Claim for a Higher Initial Evaluation for Lower Jaw Disability 
Inclusive of Seventh and Ninth Cranial Nerve Impairments
And Loss of Sense of Taste and Loss of Sense of Smell

The Veteran contends in effect that his lower jaw disability inclusive of seventh and ninth crainal nerve impairments and loss of sense of taste and smell are more severe than is reflected in the noncompensable ratings assigned for lower jaw disability inclusive of seventh and ninth crainal nerve impairments and loss of sense of smell, and than the 10 percent assigned for loss of sense of taste. 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155 . Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for lower jaw disability, with associated disabilities, as part and parcel of that lower jaw disability, including impairment of the seventh and ninth cranial nerves, loss of sense of taste, and loss of sense of smell. Fenderson v. West, 12 Vet. App 119 (1999). 

While medical evidence is often required to establish a medical diagnosis where involving a question requiring medical expertise, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Service records reveal that the Veteran underwent a LeFort/BSSO procedure in service in March 2002. Upon follow up three months later the Veteran reported acceptable occlusion and resolving parenthesis of the mandible. Post-operative and follow-up treatment records in service provide no mention of any loss of taste or smell. 

Upon a general VA examination for compensation purposes in September 2004 the examiner noted the Veteran's history of a LeFort I and mandibular procedure for dental malalignment, with the Veteran' current complaints of numbness over the exterior mandible bilaterally and on the inner cheeks. The Veteran reported that this was a problem only when chewing and when he sometimes bit his cheek. Physical examination included examination of the nose, throat, tongue, and teeth, with the examiner noting that these were normal except for decreased light touch over the angle of the jaw from below the ear to the chin, and on the inner aspects of both cheeks. The Veteran apparently did not report any impairment in taste, and neuropathy of the tongue was not identified upon examination. 

The RO by a March 2005 rating action granted service connection for post-surgical jaw numbness effective November 1, 2004, and assigned a noncompensable rating. 

Upon VA examination in May 2012 the Veteran complained of numbness to painful stimulus from the base of the maxilla to the laryngeal protuberance, and from ear to ear. The examiner found limited response to a sharp dental probe and concluded that indeed the Veteran had some loss of sensation. However, physical appearance and motor function of the lips, tongue, and cheek were found to be intact. While the Veteran complained of a lower lip droop, none was found including upon observed talking and demonstration of facial motions. Signs of repeated cheek biting were also absent. The Veteran was also clean shaven without signs of nicks or abrasions from shaving difficulties. The examiner concluded that there was little or no motor neural impairment. There was also no functional impairment of mouth opening, with the Veteran easily opening to in excess of 40 millimeters. The examiner noted that the observed nerve hypoesthesia of V3, a branch of the seventh cranial nerve, was a common complication of the Veteran's in-service procedure. 

The Veteran was afforded an additional examination in June 2012 to address asserted decreased sense of smell and complete loss of sense of taste since his in-service maxillofacial surgery. The Veteran reported that he had complete loss of taste since the in-service surgery, resulting in loss of pleasure in eating. The examiner noted essentially the same findings as the May 2012 examiner, and observed that there was no evidence of oral trauma which would have potentially been associated with repeated biting of cheek or tongue or lips due to loss of sensation. The examiner also noted that the Veteran did not appear to be impaired in activities such as chewing, speaking clearly, and shaving. The examiner commented that the loss of taste or smell did not impact the Veteran's daily functioning, though a reported loss of gag reflex could potentially be harmful as an aspiration risk.

The AMC then obtained a June 2012 independent medical opinion by a physician to address the severity of the neuropathy residuals of the 2002 surgery. This physician concluded attributing nerve damage associated with the post-operative lower jaw disability as follows:

[T]he Veteran has nerve damage of the Trigeminal nerve, Mandibular branch, V3, and the Facial nerve (VII) and the Glossopharyngeal nerve (IX), all of which I would characterize the nerve damage as mild, due to their minimal health impact, with the exception of the Glossopharyngeal nerve (IX) which I would characterize as moderate due to the more significant, from a health perspective, absence of the gag reflex, which could increase the risk of aspiration. 

Regarding this opinion, the Board notes that in his report this physician traced these impairments to damage of the seventh cranial nerve as a result of the in-service surgery. The Board also notes that the health impairment addressed by this physician based on potential for aspiration is not a basis for the Board's assignment of a disability rating. If the Veteran does suffer an aspiration with associated secondary disability or death, such would be a basis of secondary service connection. See 38 C.F.R. §§ 3.303, 3.310, 3.312 (2011). However, such potential for future illness or injury does not constitute disability for VA purposes. See 38 C.F.R. §§ 4.1, 4.10 (2011) (characterizing disability subject to VA compensation). What is relevant for purposes of the Board's adjudication is this physician's characterization of the other nerve damage as mild, which is consistent with the May 2012 and June 2012 examiners' findings of essentially no functional effects. 

The Veteran has been assigned a 10 percent disability evaluation for loss of sense of taste under Diagnostic Code 6276. 38 C.F.R. § 4.87a (2011). There is no schedular basis for a higher rating, yet the Veteran complains of this disability and has not expressed satisfaction with the rating as granted by the AMC in July 2012. See AB v. Brown, 6 Vet. App. 35, 38 (1993) ("[O]n a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."). That said, the Board herein finds that this 10 percent evaluation is to be assigned from November 1, 2004, based on the assigned date of service connection for lower jaw disability and the Veteran's accepted allegation of ongoing loss of sense of taste originating in service. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Applying the first step of Thun, the Board finds that the Veteran's reported loss of sense of taste is encompassed in the schedular 10 percent assigned for that disability. As the June 2012 examiner noted, this loss does not result in impaired functioning. While the Veteran has reported that he has a resulting reduced interest in eating, there is no indication of associated malnutrition. To the contrary, the June 2012 examiner noted that the Veteran weighed 240 pounds at a height of 75 inches, and had no weight change. 

Second, the Board must ascertain what "governing norms" are at issue with respect to the rated disability in question. The Court in Thun rather unhelpfully merely notes the factors provided in the regulation, of "marked interference with employment" and "frequent periods of hospitalization." Thun, 22 Vet. App. at 116; citing 38 C.F.R. § 3.321(b)(1). Here this issue is post-surgical neuropathy resulting in loss of sense of taste, which of necessity would involve neither hospitalization nor interference with employment, unless the Veteran were a food service worker, which is not indicated in this case. The Board rather believes that governing norms in this case would be impacts of ordinary functioning of the person beyond merely the loss of enjoyment in foods consumed as a result of the loss of sense of taste. No such extraordinary impacts are indicated with respect to the Veteran's asserted loss of sense of taste. Ultimately, the Board finds no exceptional or unusual disability picture or other basis for referral of the Veteran's loss of sense of taste for an extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (2011). 

Regarding the Veteran's asserted loss of sense of smell, the Veteran has asserted that this is an incomplete loss. As such, the "complete loss of sense of smell" criterion for 10 percent rating is not met. 38 C.F.R. § 4.87a, Diagnostic Code 6275 (2011). Because the Veteran's loss of sense of smell does not meet this criterion, assignment of a zero percent, or noncompensable rating, is appropriate. 38 C.F.R. § 4.31 (2011). 

Because the facts are not reasonably in dispute and the rating schedule on the facts as shown allows for no higher rating than the 10 percent assigned for the Veteran's loss of sense of taste and then the zero percent assigned for the Veteran's incomplete loss of sense of smell, the appealed claims for these disabilities must be denied as a matter of law. 38 C.F.R. § 4.87a, Diagnostic Codes 6275, 6276; see Sabonis v. Brown, 6 Vet. App. 426 (1994).

Medical records including particularly service treatment records following the Veteran's orofacial surgery and VA examination findings in May 2012 and June 2012, reveal that other than the above-addressed loss of taste and smell, the Veteran's service-connected residuals consist of paralysis of the seventh cranial nerve, which is rated under Diagnostic Code 8207, and ninth cranial nerve, rated under Diagnostic Code 8209. Under Diagnostic Code 8207, addressing the seventh cranial nerve and its enervation of the face, where there is complete paralysis a 30 percent rating is assigned; where severe incomplete paralysis, a 20 percent rating is assigned, and where moderate incomplete paralysis, a 10 percent rating is assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2011). Similarly, for the ninth cranial nerve, where there is complete paralysis a 30 percent rating is assigned; where severe incomplete paralysis, a 20 percent rating is assigned, and where moderate incomplete paralysis, a 10 percent rating is assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8209 (2011). A note preceding this code informs that the ratings are to be assigned for unilateral involvement, with ratings to be combined for disability of each side without application of a bilateral factor. 

The findings and conclusions of the May 2012 and June 2012 VA examiners and that of the independent physician in June 2012 are to the effect that Veteran's seventh cranial nerve injury resulted in no effects on work functioning and no effects on daily functioning. The Board finds that the weight of the evidence is in accord with these findings and conclusions. The Board accordingly concludes that beyond the separately considered loss of sense of taste and loss of sense of smell, the Veteran's residuals of seventh cranial nerve injury have produced at most mild impairment, also consistent with the independent physician's opinion of June 2012. The Veteran's contentions are not indicative of any more impairment than this either. Demonstrated and observed absence of dysfunction when eating, shaving, or speaking, and absence of observable loss of facial motor function or observable facial deformity associated with such neuralgia, all supports this conclusion of at most mild disability for either side under Diagnostic Codes 8207 and 8209. 

Because beyond loss of taste only disability of at most a mild degree has been identified as associated with impairment of the seventh and ninth cranial nerves as enervating the face and/or jaw, and the applicable Diagnostic Codes 8207 and 8209 afford a 10 percent disability rating only for moderate incomplete paralysis for each side, for impairment of the seventh and ninth cranial nerves, respectively, the Board concludes that the evidence preponderates against a compensable rating being warranted for each side for the Veteran's lower jaw disability (other than the 10 percent evaluation assigned for loss of sense of taste), including as resulting in seventh and ninth cranial nerve impairments. 

While the Board considers the Veteran competent and reasonably credible with regard to his assertions of mandibula area paresthesia, these assertions do not support the presence of disability warranting a compensable rating for either side of the mandible area including impairment of the seventh or ninth cranial nerves and their enervated parts. The Board generously finds such credibility notwithstanding the apparent contradiction between service and post-service records and VA general examination report and findings in September 2004 reflecting no impairment of taste or smell, and the Veteran's assertion upon examination in June 2012 that he had loss of sense of taste since his surgery in 2002. 

The preponderance of the evidence is against the claim beyond the grant of a 10 percent initial evaluation for loss of sense of taste, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Board has considered staged ratings for the disabilities addressed in this initial rating claim, but finds that the ratings assigned are consistent with the greatest level of disability presented over the initial rating period, and hence staged ratings are not warranted. Fenderson. 



ORDER

For the initial rating interval beginning November 1, 2004, a compensable disability rating for lower jaw disability, inclusive of disability for the left and right sides for seventh and ninth cranial nerves, is denied. 

For the initial rating interval beginning November 1, 2004, a compensable disability rating for incomplete loss of sense of smell is denied.

For the initial rating interval beginning November 1, 2004, a 10 percent disability rating, but no more, is granted for loss of sense of taste, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


